FILED
                             NOT FOR PUBLICATION                            JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                          No. 11-10552

                Plaintiff - Appellee,              D.C. No. 4:11-cr-00302-DCB

  v.
                                                   MEMORANDUM *
RAMON RODRIGUEZ-MORGAN,

                Defendant - Appellant.



                     Appeal from the United States District Court
                               for the District of Arizona
                     Philip G. Reinhard, District Judge, Presiding **

                              Submitted June 10, 2013 ***

Before:         HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Ramon Rodriguez-Morgan appeals from the district court’s judgment and

challenges his guilty-plea conviction and 44-month sentence for reentry after


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The Honorable Philip G. Reinhard, Senior United States District
Judge for the Northern District of Illinois, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386

U.S. 738 (1967), Rodriguez-Morgan’s counsel has filed a brief stating there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Rodriguez-Morgan the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Rodriguez-Morgan has waived his right to appeal his conviction and

sentence. Our independent review of the record pursuant to Penson v. Ohio, 488

U.S. 75, 80 (1988), discloses no arguable issue as to the validity of the waiver. See

United States v. Watson, 582 F.3d 974, 986-88 (9th Cir. 2009).

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    11-10552